Citation Nr: 1046106	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which established service connection for PTSD, and 
assigned an initial rating of 50 percent, effective August 1, 
2007.  The Veteran appealed, contending that a higher rating was 
warranted.  

The Board observes that the Veteran also initiated an appeal to 
an August 2007 rating decision to the extent it denied service 
connection for sleep apnea and migraine headaches; and did not 
assign compensable rating(s) for service-connected disabilities 
of the left hand little finger, right wrist, low back, left knee, 
right knee, left ankle, right ankle, bilateral pes planus, and 
hemorrhoids.  However, he did not perfect his appeal as to those 
issues by filing a timely Substantive Appeal after a Statement of 
the Case (SOC) was promulgated in April 2008.  See 38 C.F.R. 
§§ 20.200, 20.302 (2010).  Therefore, the PTSD claim is the only 
issue over which the Board currently has jurisdiction.

As an additional matter, the Board notes that the Veteran 
submitted private nerve conduction studies in August 2009 
regarding his lower extremities and back.  Such indicates 
that he is seeking an increased rating for his service-
connected low back disorder, to include consideration of 
separate rating(s) for neurologic impairment consistent 
with Note (1) of the General Rating Formula for Diseases 
and Injuries of the Spine found at 38 C.F.R. § 4.71a.  
However, the record does not reflect this issue has been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

For the reasons detailed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was afforded a VA medical 
examination which evaluated his PTSD in May 2009.  However, the 
Veteran has criticized the adequacy of that examination, 
contending, in part, that it was not conducted in accord with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994 
(DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  He has also contended that the results of this 
examination are inconsistent with the November 2007 and June 2008 
evaluations of his private psychologist, Dr. A.  Further, he 
maintains that the evaluations of Dr. A were in accord with DSM-
IV, and intimated that they should be given more weight than the 
findings of the May 2009 VA medical examination.

The Board observes that the findings of Dr. A and the May 2009 VA 
examiner do appear to be contradictory regarding the overall 
impact of the Veteran's service-connected PTSD.  For example, in 
both the November 2007 and June 2008 reports, Dr. A assigned a 
global assessment of functioning (GAF) score of 40, which under 
DSM-IV reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  However, the May 2009 VA 
examiner assigned a GAF of 61, which under DSM-IV reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

In view of these contradictory results, and the Veteran's 
concerns regarding the adequacy of the May 2009 VA medical 
examination, the Board is of the opinion the evidence of record 
may not accurately reflect the current nature and severity of the 
service-connected PTSD.  Therefore, the Board finds that a new 
examination of this disability by an examiner who has not 
previously evaluated the Veteran is warranted in this case.  
Consequently, a remand is required.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected PTSD since May 2009.  In 
addition, the Veteran should be requested 
to indicate whether there are any 
outstanding treatment records from Dr. A 
that are not on file.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in the 
claims file.  The Veteran must be notified 
of the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination by an examiner 
who has not previously evaluated him in 
order to evaluate the current nature and 
severity of his service-connected PTSD.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected PTSD.  The examiner is requested 
to reconcile the findings from the May 
2009 VA examination with Dr. A's 
conclusions, to specifically include the 
GAF scores.

In offering any opinion, the examiner 
should take into consideration all the 
evidence of record, to include medical 
records as well as the Veteran's lay 
statements.  All opinions expressed should 
be accompanied by supporting rationale.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



